Dear Mayor Cox:
This office is in receipt of your request for an opinion of the Attorney General in regard to your use of a town vehicle including a police car while on business for the Town.
This office has concluded that the mayor as chief executive officer of the municipality is the custodian and administrator of town property. Atty. Gen Op. 94-277. Moreover, pursuant to R.S. 33:381 (19) in providing that the office of police chief in Cheneyville shall be appointive, it further provides that the mayor in accordance with ordinances shall supervise and direct the administration of the office, and the chief shall report directly to the mayor.
While the Constitution prohibits the loan or pledge of public funds under Art. 7, Section 14, this would not be applicable to the use of a town vehicle while on town business. Therefore, we must conclude as the administrator of town property, you would have the authority to drive a town vehicle or police car while on Town business. However, the aldermen, as the legislative branch of government may place restrictions on the use of a city vehicle, or could provide for reimbursement for the maintenance and expenses required by use of your personal vehicle while on town business on a milage basis.
We hope this sufficiently answers your inquiry.
Very truly yours,
                             RICHARD P. IEYOUB Attorney General
                             By: ___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr